Citation Nr: 9918539	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  94-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for a kidney 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating action by the 
RO that denied secondary service connection for a kidney 
disorder.  In July 1996, the Board remanded this case to the 
RO for further development.  It is now before the Board for 
further appellate consideration at this time.  


REMAND

Service connection is currently in effect for manic 
depressive illness with post-traumatic stress disorder, 
evaluated as 70 percent disabling.  He has asserted that 
lithium prescribed for the treatment of his service-connected 
psychiatric disorder resulted in the development of kidney 
disease and that secondary service connection for kidney 
disease is therefore warranted.  

The record indicates that the veteran was prescribed lithium 
for his service-connected psychiatric disorder from 1974 to 
1991.  Hypertension was diagnosed at a VA facility in October 
1985.  After a December 1991 VA examination, a history of 
diabetes mellitus and renal insufficiency was noted.  In 
August 1992, the veteran was hospitalized at a private 
facility following a suicide attempt.  During this 
hospitalization, renal insufficiency due to hypertension was 
noted on physical examination.  After a psychiatric 
evaluation conducted during the hospitalization, however, 
diagnoses were rendered which included kidney failure due to 
lithium.  

During a VA medical examination in January 1993, the 
examining physician reviewed a May 1992 renal biopsy report 
and concluded that the veteran had renal insufficiency which 
was due to hypertension with a possible contribution of 
diabetes.  The doctor doubted that the veteran's lithium use 
caused the renal insufficiency.  However, after a 
hospitalization at a VA hospital in July and August 1993, the 
discharge diagnoses included interstitial nephritis secondary 
to lithium toxicity.  

The record indicates that other medications prescribed for 
the treatment of the veteran's psychiatric disorder include 
Tegretol, Clonazepam, Bupropion, a transdermal scoplamine 
patch, Nortriptylene, and Prozac.  

In view of the above conflicting medical opinions as to the 
nature and etiology of the veteran's kidney disability and 
since it was uncertain as to whether any of these opinions 
were based on a complete review of the record, the Board, in 
the July 1996 remand, instructed the RO to afford the veteran 
a comprehensive VA examination by a board of two 
nephrologists.  Among other things, the examiners were to 
render an opinion as to the etiology of the veteran's 
interstitial nephritis, specifically whether it was at least 
as likely as not that it was due to lithium or any other 
medication taken by the veteran for the treatment of his 
psychiatric disability.  The examiners were also to indicate 
whether the veteran had diabetes mellitus, and if so, the 
impact of this disease on the veteran's interstitial 
nephritis was to be specified.  

The examiners were also to express an opinion as to whether 
the veteran's interstitial nephritis or any other renal 
disorder had been aggravated by medications taken for the 
treatment of the veteran's psychiatric disorder.  This was to 
provide clinical information necessary for adjudication of 
the issue of secondary service connection for a kidney 
disorder which conforms to the holding of the United States 
Court of Appeals for Veteran's Claims (Court) in the case of 
Allen v. Brown, 7 Vet. App. 439 (1995).  

On a November 1996 VA examination for evaluation of possible 
diabetes, the examiner said that there was no indication for 
a definite diagnosis of diabetes.  A diagnosis of 
hyperglycemia of unclear etiology was reported.  

After a VA examination conducted in December 1996, the 
examiner said that the 1992 biopsy showed glomerulosclerosis 
but not interstitial nephritis.  It was again noted that the 
relationship between lithium and end stage renal disease was 
controversial.  However, since the 1992 biopsy was consistent 
with interstitial nephritis, it was unlikely that the 
veteran's kidney disease was secondary to lithium even if 
lithium could lead to end stage renal disease.  The diagnoses 
included chronic renal insufficiency likely secondary to 
hypertension.  

On further VA examination in January 1997, it was noted that 
Lithium had been implicated in chronic interstitial nephritis 
and chronic renal insufficiency,but the examining physician 
believed that this was in dispute.  The examiner believed 
that the veteran's pathology was most consistent with 
hypertensive nephrosclerosis but he could not rule out 
definitively that lithium did not "play a role" in the 
etiology of the veteran's kidney disease.  It was said that 
the veteran's pathology was consistent with either 
hypertensive nephrosclerosis or lithium induced disease.  

Neither of the physicians who conducted the VA examinations 
of December 1996 and January 1997 commented in regard to 
whether the veteran's kidney disease was aggravated by the 
veteran's use of lithium and the examining physicians also 
made no comment regarding the relationship, if any, between 
the other medications prescribed for treatment of the 
veteran' psychiatric disorder and the development of his 
kidney disability.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following action:  

1. The RO should arrange for Linda Fried, 
M.D., and M. Rokaw, M.D., the VA 
physicians who conducted the 
nephrology examinations in December 
1996 and January 1997 (or other VA 
nephrologists if these physicians are 
not available), to review the claims 
folder and provide medical opinions as 
to whether it is at least as likely as 
not that lithium or any other 
medication provided for the treatment 
of the veteran's psychiatric disorder 
either caused or aggravated the 
veteran's kidney disorder.  

2. Then, the RO should again adjudicate 
the veteran's claim for secondary 
service connection for a kidney 
disorder.  If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for its further 
consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with a precedent 
decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









